DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/03/2021 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “an adaptive fractional delay filter coupled to the ADC unit and configured to delay the feedback signal by a delay that is variable based on a fraction of the sampling rate” it is not clear which delay that is variable since the delay is variable is not clearly defined which delay is the applicant considered as variable. Further clarification is needed. 
Claim 15 is rejected in the same manner as discussed above.
Claims 2-14 and 1-18 are rejected due to their dependency.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1-8, 10-11 & 15-16 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Braithwaite (US 20050190857 A1, of record).
Regarding claim 1 is understood, Braithwaite (Figs. 2 & 7) discloses a system comprising: a digital predistortion “DPD”processor (i.e. DPD 100) a power amplifier (PA) 
an adaptive fractional delay filter (e.g. see filter 716 and paragraph [0106], Filter 716 similarly provides an FIR) coupled to the ADC unit (204) and configured to delay the feedback signal by a delay that is variable (broadly considered a delay variable such as ϵ(nT) for instance), based on a fraction of the sampling rate; 
a delay estimator (e.g. Estimator 718) coupled to the adaptive fractional delay filter; and a DPD coefficient estimator (Update LUT and memory coefficients 720) coupled to the delay estimator.
Regarding claim 2, wherein the delay estimator further comprises a control algorithm (where the delay estimator may include method of calculating, or include any algorithm function, which considered intended use).
Regarding claim 3, wherein the fractional delay filter comprises a third or higher order Lagrange Farrow filter (which considered as intended use since the method of use a third or higher order Lagrange Farrow filter is well-known method in the art).
Regarding claim 4, wherein the delay estimator is operable to calculate a function of a timing error (see paragraph [0035], the least mean squared error).
Regarding claims 5 & 6, wherein the delay estimator (e.g. Estimator 718) is operable to calculate the function of the timing error by filtering the transmit signal and an output of the adaptive fractional delay filter (see detail figures 2 & 7 and related text, 
Regarding claims 7 & 8, wherein the function of the timing error comprises a magnitude peak correlation function; and wherein the function of the timing error comprises an error vector magnitude (EVM) function (which considered as intended use).  
Regarding claims 10 & 11, wherein the adaptive fractional delay filter comprises a delay parameter (which considered as inherent since the adaptive fractional delay filter may include a delay parameter or a component); and wherein the DPD coefficient estimator is operable to estimate predistortion coefficients using the delay parameter.
Regarding claim 15 is understood, Braithwaite (Figs. 2 & 7) discloses a system comprising: a digital predistortion (DPD) processor(100) including an output operable to output a predistorted signal; 3Attorney Docket No.: 10333-40-DIV-CONa power amplifier (PA) coupled to the DPD processor and operable to provide a transmit signal at a power amplifier output; and a feedback loop (see discussion above in claim 1) coupled to the power amplifier output, wherein the feedback loop comprises: an analog-to-digital converter (ADC) (204) coupled to the power amplifier output and outputting a feedback signal, wherein the ADC unit has a sampling rate; an adaptive fractional delay filter (e.g. 718) coupled to the ADC; a delay estimator coupled to the adaptive fractional delay filter and the output of the DPD processor and configured to determine a delay between the predistorted signal and the feedback signal, wherein the delay is variable (see discussion above in claim 1) based 
Regarding claim 16, wherein the transmit signal comprises an in-phase signal and a quadrature-phase signal and the feedback signal comprises an in-phase feedback signal and a quadrature-phase feedback signal (which considered as intended use also see paragraph [0030, in-phase and quadrature).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Braithwaite.
Regarding claim 14, Braithwaite (Figs. 2 & 7) does teach all of the limitations as discussed in claim 1 except for the delay parameter ranges from 0 to 1.
However, selecting or chosen or configuring the delay parameter ranges from 0 to 1 is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the delay parameter ranges from 0 to 1 since it has been held that discovering an, optimum value of a result effective variable involves only routine skill in the art.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843